UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6607


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YAGOUB M. MOHAMED, a/k/a Mohammed A. Yagoub,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:01-cr-00177-REP-1)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yagoub M. Mohamed, Appellant Pro Se.       Michael Calvin Moore,
Assistant United States Attorney, Gregg Robert Nivala, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Yagoub M. Mohamed appeals the district court’s order

denying his petition for a writ of error coram nobis and his

supplemental petition.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    United States v. Mohamed, No. 3:01-cr-

00177-REP-1 (E.D. Va. Dec. 31, 2013).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2